SUN CAPITAL ADVISERS TRUST SCSM Ibbotson Balanced Fund (Tickers:SCIBX – Initial Class / SIBSX – Service Class) SCSM Ibbotson Growth Fund (Tickers:SIBGX – Initial Class / SIGSX – Service Class) SCSM Ibbotson Moderate Fund (Tickers:SCIMX – Initial Class / SIMSX – Service Class) SCSM AllianceBernstein International Value Fund (Tickers:SABIX – Initial Class / SABSX – Service Class) SCSM Columbia Small Cap Value Fund (Tickers:SCDSX – Initial Class / SDSSX – Service Class) SCSM Davis Venture Value Fund (Tickers:SDVVX – Initial Class / SVVSX – Service Class) SCSM Goldman Sachs Mid Cap Value Fund (Tickers:SCGMX – Initial Class / SGMCX – Service Class) SCSM Invesco Small Cap Growth Fund (Tickers:SCASX – Initial Class / SASSX – Service Class) SCSM Lord Abbett Growth& Income Fund (Tickers:SCLGX – Initial Class / SCLSX – Service Class) SCSM Oppenheimer Large Cap Core Fund (Tickers:SOCIX – Initial Class / SOCSX – Service Class) SCSM Oppenheimer Main Street Small Cap Fund (Tickers:SCOSX – Initial Class / SCOMX – Service Class) SCSM WMC Blue Chip Mid Cap Fund (Tickers:SBCMX – Initial Class / SBLSX – Service Class) SCSM WMC Large Cap Growth Fund (Tickers:SWLCX – Initial Class / SLGSX – Service Class) Sun Capital Investment Grade Bond Fund® (Tickers:SIGBX – Initial Class / SGBSX – Service Class) Sun Capital Money Market Fund® (Tickers:SMFXX – Initial Class / SMSXX – Service Class) SCSM BlackRock Inflation Protected Bond Fund (Tickers:SCBIX – Initial Class / SBISX – Service Class) SCSM Goldman Sachs Short Duration Fund (Tickers:SGSSX – Initial Class / SGSDX – Service Class) SCSM PIMCO High Yield Fund (Tickers:SCPHX – Initial Class / SCPSX – Service Class) SCSM PIMCO Total Return Fund (Tickers:SCPTX – Initial Class / SPTSX – Service Class) Sun Capital Global Real Estate Fund (Tickers:SCREX – Initial Class / SRESX – Service Class) Initial Class and Service Class Shares Statement of Additional Information May 1, 2010 This statement of additional information (“SAI”) is not a prospectus. The funds’ financial statements for the fiscal year ended December 31, 2009 are incorporated by reference into this SAI. To obtain a free copy of the funds’ Initial Class prospectus or the funds’ Service Class prospectus, each dated May 1, 2010, or a copy of the most recent annual or semi-annual report to shareholders, please visit www.suncapitaladvisers.com, or please contact your agent or the funds at: Sun Capital Advisers Trust One Sun Life Executive Park Wellesley Hills, MA 02481 Telephone: 1-800-432-1102 x3330 TABLE OF CONTENTS Page MORE INFORMATION ABOUT THE FUNDS’ INVESTMENTS 3 •Investment Strategies and Risks 3 •Securities in Which the Funds May Invest 4 •Investment Restrictions 27 •Portfolio Holdings 28 THE FUNDS’ MANAGEMENT 30 •Trustees and Officers 30 •Board Leadership Structure 33 •Trustee Qualifications 34 •Trustee Compensation 35 •Material Relationships of the Independent Trustees 36 •The Investment Adviser 36 •Terms of the Investment Advisory Agreements and the Investment Advisory and Management Agreements 37 •The Investment Advisory Agreements 37 •The Investment Advisory and Management Agreement 38 •The Expense Limitations on Investment Advisory Agreements and the Investment Advisory and Management Agreements 39 •The Subadvisers 41 •Terms of the Subadvisory Agreements 43 •Restrictions on Personal Trading 46 •Allocation of Investment Opportunities 46 •Proxy Voting Policies 46 •Administrator 46 •Transfer Agent 47 •Custodian 47 •Independent Registered Public Accounting Firm 47 PORTFOLIO MANAGERS 47 •Potential Conflicts of Interest Concerning Portfolio Managers 47 •Sun Capital Advisers LLC 49 Other Accounts Managed by Portfolio Managers—Sun Capital Advisers 4 •AllianceBernstein L.P. 50 Other Accounts Managed by Portfolio Managers—AllianceBernstein …………… •BlackRock Financial Management, Inc. 53 Other Accounts Managed by Portfolio Managers— BlackRock…………… •Columbia Management Investment Advisers, LLC 55 Other Accounts Managed by Portfolio Managers—CMIA……………. •Davis Selected Advisers, L.P. 56 Other Accounts Managed by Portfolio Managers—Davis Advisors 4 •Goldman Sachs Asset Management, L.P. 57 Other Accounts Managed by Portfolio Managers—GSAM 4 •Ibbotson Associates, Inc. 59 Other Accounts Managed by Portfolio Managers—Ibbotson…………… •Invesco Advisers, Inc. 60 Other Accounts Managed by Portfolio Managers— Invesco…… …………… •Lord, Abbett & Co. LLC 61 Other Accounts Managed by Portfolio Managers—Lord Abbett 4 •OppenheimerFunds, Inc. 62 Other Accounts Managed by Portfolio Managers—OppenheimerFunds and OFI Institutional 4 •Pacific Investment Management Company LLC 64 Other Accounts Managed by Portfolio Managers—PIMCO 5 •Wellington Management Company, LLP 66 Other Accounts Managed by Portfolio Managers—Wellington Management 4 •All Funds 67 Share Ownership by Portfolio Managers 5 PRINCIPAL UNDERWRITER AND DISTRIBUTION PLAN 67 •Principal Underwriter 67 •Distribution and Service Plan (Service Class Only) 68 INFORMATION ABOUT THE TRUST’S HISTORY AND ORGANIZATION 69 •Description of the Trust’s Shares 69 MORE INFORMATION ABOUT HOW THE FUNDS VALUE THEIR SHARES 71 TAXES 73 BROKERAGE ALLOCATION 76 FINANCIAL STATEMENTS 79 APPENDIX A—Ratings A-1 APPENDIX B—Persons to Whom Invesco Provides Non-public Portfolio Holdings Information B-1 APPENDIX C—Lord Abbett’s List of Fund Portfolio Information Recipients C-1 APPENDIX D—CMIA’s List of Fund Portfolio Information Recipients D-1 APPENDIX E—Proxy Voting Policies and Procedures E-1 MORE INFORMATION ABOUT THE FUNDS’ INVESTMENTS Investment Strategies and Risks. Each fund’s principal investment strategies and risks, as well as the securities in which each fund typically invests, are described in the prospectus. • Ibbotson Balanced Fund is a fund of funds which normally invests between 50% and 70% of its net assets (plus the amount of any borrowings for investment purposes) in equity funds and the remainder in fixed income funds and cash, cash equivalents, or money market funds. • Ibbotson Growth Fund is a fund of funds which normally invests between 70% and 90% of its net assets (plus the amount of any borrowings for investment purposes) in equity funds and the remainder in fixed income funds and cash, cash equivalents, or money market funds. • Ibbotson Moderate Fund is a fund of funds which normally invests between 30% and 50% of its net assets (plus the amount of any borrowings for investment purposes) in equity funds and the remainder in fixed income funds and cash, cash equivalents, or money market funds. • AllianceBernstein International Value Fund invests primarily in a diversified portfolio of equity securities of established companies selected from more than 40 industries and more than 40 developed and emerging market countries. • Columbia Small Cap Value Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities of small capitalization companies that the fund’s subadviser believes to be undervalued. • Davis Venture Value Fund invests primarily in the common stock of large capitalization U.S. companies with market capitalizations of at least $10 billion at the time of purchase . • Goldman Sachs Mid Cap Value Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in a broadly diversified portfolio of equity investments in mid capitalization U.S. companies, including non-U.S. companies that are traded or headquartered in the United States. • Invesco Small Cap Growth Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in securities of small capitalization companies.For purposes of this fund, a small capitalization company is one that has a market capitalization, at the time of purchase, no larger than the largest capitalized company included in the Russell 2000® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. • Lord Abbett Growth& Income Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities of large companies. For purposes of this fund, a large company is one that has a market capitalization at the time of purchase that falls within the market capitalization range of companies in the Russell 1000® Index. • Oppenheimer Large Cap Core Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in securities of large capitalization companies.For purposes of this fund, a large capitalization company is one that has a market capitalization at the time of purchase similar to those of companies included in the Standard and Poor’s 500 Index. • Oppenheimer Main Street Small Cap Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in securities of small capitalization companies.For purposes of this fund, small capitalization companies are those that have market capitalizations equal to or below the largest capitalization company in either the Russell 2000® Index or the S&P Small Cap 600 Index. • WMC Blue Chip Mid Cap Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in a diversified portfolio of common stocks and other equity securities with market capitalizations within the range of the Russell MidCap® Index or the S&P MidCap 400 Index at the time of purchase. • WMC Large Cap Growth Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in securities of companies with large capitalizations (which for purposes of this fund, are those companies with market capitalizations similar to companies in the Russell 1000® Growth Index). • Investment Grade Bond Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in investment grade bonds, including those issued by U.S. and foreign companies; the U.S. government and its agencies and instrumentalities; and foreign governments. • Money Market Fund invests exclusively in high quality U.S. dollar-denominated money market securities. • BlackRock Inflation Protected Bond Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities, and U.S. and non-U.S. corporations. • Goldman Sachs Short Duration Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in fixed income securities. Normally, the fund invests in investment grade securities (i.e., rated BBB-Baa or higher or, if unrated, of equivalent credit quality as determined by the fund’s subadviser). • PIMCO High Yield Fund normally invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in a diversified portfolio of high yield securities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements, rated below investment grade by Moody’s Investor Service, Inc. or an equivalent rating by Standard& Poor’s Rating Group or Fitch Ratings, or, if unrated, of comparable quality as determined by the fund’s subadviser. • PIMCO Total Return Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. • Global Real Estate Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in securities of U.S. and foreign real estate investment securities, including real estate investment trusts and similar entities formed under the laws of non-U.S. countries, and other U.S. and foreign real estate companies. Each fund that has an 80% investment policy, as described above, will provide written notice to its shareholders at least 60 days prior to any change in its 80% investment policy, as described above. Compliance with the 80% investment policy is measured at the time of investment. All of the funds (except BlackRock Inflation Protected Bond Fund and Global Real Estate Fund) are diversified mutual funds. This means that with respect to 75% of each fund’s total assets, the fund may not invest more than 5% of its total assets in the outstanding securities of any one issuer, or own more than 10% of the voting securities of any one issuer, except U.S. government securities or securities of other investment companies. Further, with respect to Money Market Fund, this means that the fund may not invest more than 5% of its assets in any one issuer except U.S. government securities and obligations of domestic banks. BlackRock Inflation Protected Bond Fund and Global Real Estate Fund are not diversified and may invest without regard to such limits. This means that the net asset value of BlackRock Inflation Protected Bond Fund and Global Real Estate Fund may be more volatile because each fund’s portfolio may be invested in fewer securities and each fund may be more sensitive to events affecting the value of these securities. However, BlackRock Inflation Protected Bond Fund and Global Real Estate Fund (and the other funds) must satisfy the diversification tests under Sections 851(b)(3) and 817(h) of the Internal Revenue Code of 1986, as amended (the “Code”), (see discussion under the caption, Taxes). Meeting these diversification tests may limit BlackRock Inflation Protected Bond Fund’s and Global Real Estate Fund’s volatility risk. Securities in Which the Funds May Invest. Equity and Equity-like Securities. Common shares. (All funds except Money Market Fund, BlackRock Inflation Protected Bond Fund and Goldman Sachs Short Duration Fund) Common shares represent an equity (ownership) interest in a company or other entity. This ownership interest often gives a fund the right to vote on measures affecting the company’s organization and operations. Although common shares generally have a history of long-term growth in value, their prices, particularly those of smaller capitalization companies, are often volatile in the short-term. Preferred shares. (All funds) Preferred shares represent a limited equity interest in a company or other entity and frequently have debt-like features. Preferred shares are often entitled only to dividends at a specified rate, and have a preference over common shares with respect to dividends and on liquidation of assets. Preferred shares generally have lesser voting rights than common shares. Because their dividends are often fixed, the value of some preferred shares fluctuates inversely with changes in interest rates. Money Market Fund may invest in certain types of preferred shares having debt-like features to the extent that the preferred shares meet the maturity, quality and diversification requirements applicable to the fund. Alternative equity securities.(All funds except Money Market Fund) Companies that are formed as limited partnerships, limited liability companies, business trusts or other non-corporate entities may issue equity securities that are similar to common or preferred shares. Convertible securities. (All funds except Money Market Fund) Convertible securities are bonds, preferred shares and other securities that pay a fixed rate of interest or dividends.
